 

 

JOINDER AGREEMENT

            THIS JOINDER AGREEMENT (the "Agreement"), dated as of April 18,
2005, is by and between HOME SOLUTIONS OF AMERICA, INC., a Delaware corporation
(the "Borrower") LADDCAP VALUE PARTNERS, L.P., a Delaware limited partnership
("New Lender"), PETRA MEZZANINE FUND, L.P., a Delaware limited partnership, in
its capacities as Lender and as administrative agent for the Lenders (in such
capacity, the "Administrative Agent") under that certain Loan Agreement (as it
may be amended, modified, restated or supplemented from time to time, the "Loan
Agreement"), dated as of March 31, 2005, by and among Borrower, the
Administrative Agent, and the Lenders named therein. Unless otherwise defined
herein, terms which are defined in the Loan Agreement and used herein shall have
the meaning set forth in the Loan Agreement.

RECITALS:

            WHEREAS, pursuant to Section 10.17 of the Loan Agreement, Borrower
has requested an Additional Advance in the amount of $500,000.00;

            WHEREAS, the Requisite Lenders have approved the above described
Additional Advance; and

            WHEREAS, the parties hereto desire to execute and deliver this
Agreement to evidence the Additional Advance and the addition of the New Lender
as a "Lender" under the Loan Agreement.

AGREEMENTS:

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

            1.         New Lender.    The New Lender is hereby added as a Lender
to each of the Loan Documents, and the New Lender hereby agrees to be legally
bound by, and to comply with, all of the terms and conditions thereof to the
same extent as if it were originally party thereto as a Lender.  The address of
the New Lender for purposes of all notices and other communications pursuant to
the Loan Documents is the address set forth beneath its signature hereto.

            2.         Lender; Loan.  Effective as of the date hereof, and
unless the context clearly indicates otherwise, (a) all references in the Loan
Documents to the "Lender" and the "Lenders" shall be deemed to include, without
limitation, the New Lender, and (b) all references in the Loan Documents to the
"Loan" shall be deemed to include, without limitation, the Additional Advance.

 

1

--------------------------------------------------------------------------------


            3.         Aggregate Amount of Additional Advances.   The aggregate
amount of Additional Advances permitted by Section 10.17 of the Loan Agreement
includes, and is not in addition to, the Additional Advance contemplated by this
Agreement.  After taking into consideration the Additional Advance contemplated
by this Agreement and subject to the terms of the Loan Agreement, the Loan
amount may be increased by Additional Advances in an aggregate amount not
exceeding $2,500,000.

            4.         Closing Fee.  In connection with the making of the
Additional Advance, Borrower shall pay to the New Lender a closing fee in the
amount of $20,000 (the "Additional Advance Closing Fee").  The Additional
Advance Closing Fee is due and payable upon the funding of the Additional
Advance, and Borrower hereby authorizes and directs the New Lender to deduct
from the Additional Advance proceeds and retain for its account the sum of
$20,000 as payment of the Additional Advance Closing Fee.

            5.         Representations and Warranties of Borrower.  To induce
the Requisite Lenders to approve, and the New Lender to make, the Additional
Advance contemplated hereby, Borrower hereby represents and warrants to the
Requisite Lenders and the New Lender:

a.         that the representations and warranties of the Borrower set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Borrower pursuant to any of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

b.         that the Cornerstone Acquisition has been consummated in accordance
with the terms of that certain Reorganization Agreement and Plan of Merger by
and among Borrower, Cornerstone Acquisition Corp., Cornerstone, and the sole
shareholder of Cornerstone, effective as of January 3, 2005, and no material
provision thereof has been waived, amended, supplemented or otherwise modified;
and

c.         Since the Closing Date,  no Default or Event of Default has occurred
under any of the Loan Documents.

6.         No Course of Dealing.  Neither this Agreement nor any other
indulgences or approvals that may have been granted to the Borrower by the
Administrative Agent or any Lender shall constitute a course of dealing or
otherwise obligate the Administrative Agent or any Lender to modify, expand or
extend the agreements contained herein or to agree to any other Additional
Advances.

 

7.         Loan Documents.  This Agreement shall constitute a Loan Document for
all purposes of the Loan Agreement and the other Loan Documents.  Any
noncompliance by the Borrower with any of the covenants, terms, conditions or
provisions of this Agreement shall constitute an Event of Default.  Except to
the extent modified hereby, the Loan Agreement, the other Loan Documents and all
terms, conditions and provisions thereof shall continue in full force and effect
in all respects.

 

2

--------------------------------------------------------------------------------


8.         Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

[Remainder of this page intentionally left blank.  Signatures of following
page(s).]

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, each party has caused this Joinder Agreement to
be duly executed by its authorized officer as of the day and year first above
written.

                       

                                                                        NEW
LENDER

                       

                                                                        LADDCAP
VALUE PARTNERS L.P.

                                                                       
By:                                                      
                                                                       
            Robert B. Ladd
                                                                                   
Managing Partner

 

                                                Address for notice purpose:
                                                                        650
Fifth Avenue, Suite 600
                                                                        New
York, NY 10019
                                                                       
Facsimile: (212) 259-2052
                                                                      
Attention:  Robert B. Ladd, Managing Partner

                                                                       
ADMINISTRATIVE AGENT:

                                                                        PETRA
MEZZANINE FUND, L.P.

                                                                        By: 
Petra Partners, LLC, its general partner
                                                                              
By:___________________________
                                                                                    
 Michael W. Blackburn,
                                                                                   
  Managing Member

                                                                       
BORROWER:

                                                                        HOME
SOLUTIONS OF AMERICA, INC.

                                                                       
By:__________________________________
                                                                             
        Rick J. O'Brien
                                                                                     
Chief Financial Officer

                                                                       
REQUISITE LENDERS:

                                                                        PETRA
MEZZANINE FUND, L.P.

                                                                        By: 
Petra Partners, LLC, its general partner

                                                                   
By:___________________________
                                                                                        
 Michael W. Blackburn,
                                                                                         
Managing Member

 

 

 

                                                                                                                                                                                                                                                                     
4



--------------------------------------------------------------------------------